DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit in claim 1, a control unit in claim 1-3, 5-8, 10-12 and 14, a communication unit in claims 3-4, 6, 10 and 14, a camera unit in claim 6 and a mobile communication terminal in line 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification page 11 lines 1-2 for the input unit is described as a hardware circuitry that is technically equivalent to a key pad or a key button interface or touch screen display.
The structure described in the specification page 9 lines 13-20 for the control unit
The structure described in the specification page 9 lines 11-13 and page 13 lines 12-14 for the communication unit is described as a hardware circuitry that technically equivalent to a transceiver.
The structure described in the specification page 13 lines 21-24 for the camera unit is described as a hardware camera.
The structure described in the specification page 13 lines 21-24 for the mobile communication terminal is described as a hardware smartphone 200.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the camera" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the external smartphone" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the external body weight scale" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 are rejected as stated above because due to their dependency from claim 10. Claims 11-12 are also indefinite.
Claim 11 recites the limitation "the same" in line 7.  It is unclear and indefinite to which “the same” is referring to? Is it referring to the food intake-body weight change database? .
Claim 12 is rejected as stated above because due to their dependency from claim 11. Claim 12 is also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 5, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR20090105897A) hereafter Ryu in view of Han et al. (KR20130117613A) hereafter Han.
Regarding claim 1, Ryu discloses a smart tray for measuring food intake and a change in body weight (fig 1:500, page 4 ln 14-16: Referring to FIG. 1, a table 500 for deriving a balanced diet according to the present invention is shown in FIG 1), comprising:
a weight sensor (fig 1:110, page 4 ln 16-18: A food weight detection area 510 divided into areas for sensing the weight of the food; A weight sensing sensor 110 for sensing the weight of the food placed in the food weight sensing area 510) to sense a weight of each item placed on a top surface of the weight sensor and generate weight information of the each item (‘item weight information’) (page 4 ln 16-18, page 5 ln 14-16: : A food weight detection area 510 divided into areas for sensing the weight of the food; A weight sensing sensor 110 for sensing the weight of the food placed in the food weight sensing area 510. A weight detection sensor 110 installed at the redistribution plate 100 for sensing the weight of the food in the redistribution plate 100); 
an input unit for providing an input signal (page 4 ln 29-30: An input unit 250 for providing an input signal to the control unit 210); and
a control unit that controls the weight sensor to generate weight deduction information, which is a value subtracted from the item weight information in a predetermined time, as food intake information (page 4 ln 17-23, page 7 ln 9-15: A weight sensing sensor 110 for sensing the weight of the food placed in the food weight sensing area 510; The weight of the food in the food weight sensing area 510 during the meals and the meal is calculated by receiving the signal of the weight detection sensor 110 and the weight of the food that is reduced compared to before the meal is the amount that the user has eaten, A control unit 210 for controlling the display unit 220 and the sound output unit 230 so that the user can visually recognize the weight of the foodstuff. When the user starts eating after the weight of the food is measured before the meal, the weight of the food placed in the weight sensing area is reduced. The weight of the reduced food becomes the food consumed by the user, (110a, ..., 110e), calculates a reduced weight on the basis of the pre-measured weight, and displays it on the display unit 220 in real time or at predetermined time intervals (E.g., every 5 to 10 seconds)) and generates estimated body weight information, which was changed, using the food intake information (page 4 ln 26-29, ln 30-33: The control unit 210 controls the amount of food to be compared with the weight of the user based on the weight of the user, the amount of the food with respect to the age, the amount of the food with respect to the user situation (such as the normal person and the patient)).
Ryu does not explicitly disclose the smart tray comprising: an input unit to input current body weight information of a person who consumes food (‘eater’).
Han discloses a smart tray comprising: an input unit to input current body weight information of a person who consumes food (‘eater’) (par[0030]: The user's information (for example, sex, weight, and key exercise intensity) is input, and the calorie intake per day and the metabolism amount are displayed on the display unit 60 to inform the calorie of a single calorie).
	One of ordinary skill in the art would be aware of both the Ryu and the Han references since both pertain to the field of food consumption systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart tray of Ryu to implement the body weight input unit feature as disclosed by Han to gain the functionality of providing a well-balanced eating habits to recognize the proper amount of food consumed and calories consumed for a balanced diet in association with the weight of the consumer.	

Regarding claim 2, Ryu in view of Han discloses the smart tray according to claim 1, further comprising a display unit (Ryu fig 2:220, page 4 ln 23-26: A display unit 220 displaying the weight reduction amount of the food placed in the food weight sensing area 510 and the calories corresponding to the weight reduction amount according to the control of the control unit 210), wherein the control unit displays the food intake information, the current body weight information and the estimated body weight information on the display unit (Ryu page 4 ln 30-39: The control unit 210 controls the amount of food to be compared with the weight of the user based on the weight of the user, the amount of the food with respect to the age, the amount of the food with respect to the user situation (such as the normal person and the patient) And a memory 240 as a database for storing data on the amount of food, the amount of meal versus the type of meal, the amount of food to be served (for example, morning, evening, snack) versus the amount of food and calorie data on the weight of food, and supplying the data to the controller 210. The display unit 220 is installed at a position that can be easily viewed by the user, and the input unit 250 is installed at a position that is convenient for the user to operate).

Regarding claim 3, Ryu in view of Han discloses the smart tray according to claim 2, further comprising a communication unit to communicate with an external smartphone (Han par[0027]: wherein the connection unit 70 is technically equivalent to the communication unit), wherein the control unit transmits the food intake information, the current body weight information and the estimated body weight information to the external smartphone through the communication unit (Han par[0027], [0033]: The control unit 50 calculates calorie data based on the weight of the user, the calorie with respect to the meal amount considering the basic metabolism amount and the daily intake amount of the user, and the calorie data with respect to the weight of the food, And a connection unit 70 connected to the terminal, the database being stored in the memory unit 80 and stored in the database When the control unit 50 measures the calorie again, the menu selection is completed and the calorie intake is stored in the memory unit 80. And to provide a plate scale which can be connected to the connection unit (70) of the memory unit (80) by a computer or a cellular phone). 

Regarding claim 5, Ryu in view of Han discloses the smart tray according to claim 1, wherein the control unit analyzes the weight deduction information (Ryu page 4 ln 17-23, page 7 ln 9-15: A weight sensing sensor 110 for sensing the weight of the food placed in the food weight sensing area 510; The weight of the food in the food weight sensing area 510 during the meals and the meal is calculated by receiving the signal of the weight detection sensor 110 and the weight of the food that is reduced compared to before the meal is the amount that the user has eaten, A control unit 210 for controlling the display unit 220 and the sound output unit 230 so that the user can visually recognize the weight of the foodstuff. When the user starts eating after the weight of the food is measured before the meal, the weight of the food placed in the weight sensing area is reduced. The weight of the reduced food becomes the food consumed by the user, (110a, ..., 110e), calculates a reduced weight on the basis of the pre-measured weight, and displays it on the display unit 220 in real time or at predetermined time intervals (E.g., every 5 to 10 seconds)) and, when the weight deduction information is equal to or greater than a predetermined value in a predetermined time, determines that the weight deduction information is not the food intake information (Ryu page 4 ln 40-44, page 7 ln 24-32: In the dining table of the present invention, , Knife, or the like) is contacted with the food, the weight detection sensor 110 can detect that the weight of the food in the food weight detection area 510 is increased. In this case, the control unit 210 ignores the weight increase. That is, the control unit 210 ignores the weight increase of the food weight sensing area 510 without selecting the food addition key (not shown) of the input unit 250. The weight detecting sensor 110 detects that the weight suddenly decreases to a large extent. At this time, the control unit 210 detects the weight of the weight sensor 100 at a predetermined width (for example, 100 g-500 g) Is ignored).

Regarding claim 8, Ryu in view of Han discloses the smart tray according to claim 1, further comprising an alarm unit (Ryu fig 2:230, page 4 ln 22: A control unit 210 for controlling the display unit 220 and the sound output unit 230 so that the user can visually recognize the weight of the foodstuff), wherein the control unit compares target body weight information input through the input unit with the estimated body weight information and, when the estimated body weight information exceeds the target body weight information, operates the alarm unit (Ryu page 4 ln 26-29, page 5 ln 22-25: When the weight reduction amount of the food placed in the food weight sensing area 510 exceeds the set value, the control unit 210 outputs a warning sound according to the control of the control unit 210. Optionally, the sound output unit 230. A sound output unit 230 for outputting a warning sound under the control of the control unit 210 when the weight reduction amount of the food placed on the redemption plate 100 exceeds the set value and optionally outputting music sounds useful for digestion during meals).

Regarding claim 9, Ryu in view of Han discloses the smart tray according to claim 1, further comprising a timer, wherein the estimated body weight information includes ingestion time information acquired through the timer as well as the current body weight information and the food intake information (Ryu page 7 ln 9-15: When the user starts eating after the weight of the food is measured before the meal, the weight of the food placed in the weight sensing area is reduced. The weight of the reduced food becomes the food consumed by the user, (110a, ..., 110e), calculates a reduced weight on the basis of the pre-measured weight, and displays it on the display unit 220 in real time or at predetermined time intervals (E.g., every 5 to 10 seconds)).

Regarding claim 13, Ryu in view of Han discloses the smart tray according to claim 1, wherein the food intake information is deleted or input through the input unit (Ryu page 4 ln 29-30: An input unit 250 for providing an input signal to the control unit 210).

2.	Claims 4, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Han, and further in view of Jung et al. (KR20060007236A) hereafter Jung.
Regarding claim 4, Ryu in view of Han does not explicitly disclose the smart tray wherein the communication unit receives the current body weight information from an external body weight scale.
Jung discloses the smart tray wherein the communication unit receives the current body weight information from an external body weight scale (fig 1:10, page 5 ln 16-23: Weight management system 100 may weight the input module 110, momentum input module 120, and diet input module 130, a weighted analysis module 140, and a prescription module 150, and a memory 170 and, it can comprise a control module 180 and the basic information input module 190. And, in addition to the weight management system 100, a weight meter technically equivalent to an external body weight scale is connected to a wired or wireless weight management system 100 (10). The weight meter 10 sends the weight was measured from time to time the user's body weight and the body weight measurements in a wired or wireless input module 110).
One of ordinary skill in the art would be aware of the Ryu, Han and Jung references since all pertain to the field of food consumption systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart tray of Ryu to implement the external body weight scale as disclosed by Jung to gain the functionality of providing a bi-directional communication between the external body scale and an integrated database that allows for real-day weight loss plan, and can control the individual's weight, consumed calories, exercise calorie, general activity calories the user using a conventional weight management system, accurate measurements and momentum as compared to the amount of the diet consumed by the user and compare an amount of diet type, diet and exercise by lowering the precise regimen than for its object to allow a user to more easily reach the desired target weight.

Regarding claim 10, Ryu in view of Han discloses the smart tray further comprising a communication unit to communicate with the external smartphone (Han par[0027]: wherein the connection unit 70 is technically equivalent to the communication unit), wherein the control unit transmits the food intake information, the current body weight information and the estimated body weight information to the external smartphone through the communication unit (Han par[0027], [0033]: The control unit 50 calculates calorie data based on the weight of the user, the calorie with respect to the meal amount considering the basic metabolism amount and the daily intake amount of the user, and the calorie data with respect to the weight of the food, And a connection unit 70 connected to the terminal, the database being stored in the memory unit 80 and stored in the database When the control unit 50 measures the calorie again, the menu selection is completed and the calorie intake is stored in the memory unit 80. And to provide a plate scale which can be connected to the connection unit (70) of the memory unit (80) by a computer or a cellular phone)
Ryu in view of Han does not explicitly disclose the smart tray further comprising a communication unit to communicate with the external body weight scale, wherein the control unit acquires actually altered body weight information, which is body weight information after a meal, from the external body weight scale, compares the actually altered body weight information with the estimated body weight information and then generates correction information.
Jung discloses the smart tray further comprising a communication unit to communicate with the external smartphone and the external body weight scale (Jung fig 1:10, page 5 ln 16-23: Weight management system 100 may weight the input module 110, momentum input module 120, and diet input module 130, a weighted analysis module 140, and a prescription module 150, and a memory 170 and, it can comprise a control module 180 and the basic information input module 190. And, in addition to the weight management system 100, a weight meter technically equivalent to an external body weight scale is connected to a wired or wireless weight management system 100 (10). The weight meter 10 sends the weight was measured from time to time the user's body weight and the body weight measurements in a wired or wireless input module 110), 
wherein the control unit acquires actually altered body weight information, which is body weight information after a meal, from the external body weight scale, compares the actually altered body weight information with the estimated body weight information and then generates correction information (Jung page 5 ln 16-23: Weight management system 100 may weight the input module 110, momentum input module 120, and diet input module 130, a weighted analysis module 140, and a prescription module 150, and a memory 170 and, it can comprise a control module 180 and the basic information input module 190. And, in addition to the weight management system 100, a weight meter technically equivalent to an external body weight scale is connected to a wired or wireless weight management system 100 (10). The weight meter 10 sends the weight was measured from time to time the user's body weight and the body weight measurements in a wired or wireless input module 110).
One of ordinary skill in the art would be aware of the Ryu, Han and Jung references since all pertain to the field of food consumption systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart tray of Ryu to implement the external body weight scale as disclosed by Jung to gain the functionality of providing a bi-directional communication between the external body scale and an integrated database that allows for real-day weight loss plan, and can control the individual's weight, consumed calories, exercise calorie, general activity calories the user using a conventional weight management system, accurate measurements and momentum as compared to the amount of the diet consumed by the user and compare an amount of diet type, diet and exercise by lowering the precise regimen than for its object to allow a user to more easily reach the desired target weight.

Regarding claim 11, Ryu in view of Han and Jung discloses the smart tray according to claim 10, further comprising a memory (Ryu fig 2:240, page 4 ln 33-34: The memory 240 is as a database for storing data on the amount of food), wherein the control unit accumulates the current body weight information, the food intake information and the actually altered body weight information in a predetermined period of time, generates a food intake-body weight change database and then stores the same in the memory (Ryu page 4 ln 30-37: The control unit 210 controls the amount of food to be compared with the weight of the user based on the weight of the user, the amount of the food with respect to the age, the amount of the food with respect to the user situation (such as the normal person and the patient), And a memory 240 as a database for storing data on the amount of food, the amount of meal versus the type of meal, the amount of food to be served (for example, morning, evening, snack) versus the amount of food and calorie data on the weight of food, and supplying the data to the controller 210. [The control unit 210, the sound output unit 230, and the memory 240 may be formed as one body).

Regarding claim 12, Ryu in view of Han and Jung discloses the smart tray according to claim 11, wherein the control unit generates estimated body weight change information using the food intake-body weight change database (Ryu page 4 ln 30-37: The control unit 210 controls the amount of food to be compared with the weight of the user based on the weight of the user, the amount of the food with respect to the age, the amount of the food with respect to the user situation (such as the normal person and the patient), And a memory 240 as a database for storing data on the amount of food, the amount of meal versus the type of meal, the amount of food to be served (for example, morning, evening, snack) versus the amount of food and calorie data on the weight of food, and supplying the data to the controller 210. [ The control unit 210, the sound output unit 230, and the memory 240 may be formed as one body).

Regarding claim 14, Ryu discloses a body weight management system for measuring food intake and a change in body weight, comprising:
	a smart tray, wherein the smart tray includes a weight sensor (fig 1:110, page 4 ln 16-18: A food weight detection area 510 divided into areas for sensing the weight of the food; A weight sensing sensor 110 for sensing the weight of the food placed in the food weight sensing area 510) to sense a weight of each item placed on a top surface of the weight sensor and generate each item weight information (page 4 ln 16-18, page 5 ln 14-16: : A food weight detection area 510 divided into areas for sensing the weight of the food; A weight sensing sensor 110 for sensing the weight of the food placed in the food weight sensing area 510. A weight detection sensor 110 installed at the redistribution plate 100 for sensing the weight of the food in the redistribution plate 100), and
a control unit that receives the current body weight information through the communication unit, controls the weight sensor to generate weight deduction information, which is a value subtracted from the item weight information in a predetermined time, as food intake information(page 4 ln 17-23, page 7 ln 9-15: A weight sensing sensor 110 for sensing the weight of the food placed in the food weight sensing area 510; The weight of the food in the food weight sensing area 510 during the meals and the meal is calculated by receiving the signal of the weight detection sensor 110 and the weight of the food that is reduced compared to before the meal is the amount that the user has eaten, A control unit 210 for controlling the display unit 220 and the sound output unit 230 so that the user can visually recognize the weight of the foodstuff. When the user starts eating after the weight of the food is measured before the meal, the weight of the food placed in the weight sensing area is reduced. The weight of the reduced food becomes the food consumed by the user, (110a, ..., 110e), calculates a reduced weight on the basis of the pre-measured weight, and displays it on the display unit 220 in real time or at predetermined time intervals (E.g., every 5 to 10 seconds)) and generates estimated body weight information, which was changed, using the food intake information (page 4 ln 26-29, ln 30-33: The control unit 210 controls the amount of food to be compared with the weight of the user based on the weight of the user, the amount of the food with respect to the age, the amount of the food with respect to the user situation (such as the normal person and the patient)).
Ryu does not explicitly disclose a body weight management system for measuring food intake and a change in body weight, comprising: a body weight scale to generate current body weight information of an eater; a communication unit to communicate with a mobile communication terminal and the body weight scale, and the mobile communication terminal to receive the food intake information, the current body weight information and the estimated body weight information from the smart tray.
Han discloses a communication unit to communicate with a mobile communication terminal and the body weight scale (par[0027]: wherein the connection unit 70 is technically equivalent to the communication unit), wherein the control unit transmits the food intake information, the current body weight information and the estimated body weight information to the external smartphone through the communication unit (par[0027], [0033]: The control unit 50 calculates calorie data based on the weight of the user, the calorie with respect to the meal amount considering the basic metabolism amount and the daily intake amount of the user, and the calorie data with respect to the weight of the food, And a connection unit 70 connected to the terminal, the database being stored in the memory unit 80 and stored in the database When the control unit 50 measures the calorie again, the menu selection is completed and the calorie intake is stored in the memory unit 80. And to provide a plate scale which can be connected to the connection unit (70) of the memory unit (80) by a computer or a cellular phone), and the mobile communication terminal to receive the food intake information, the current body weight information and the estimated body weight information from the smart tray (par[0027], [0033]: The control unit 50 calculates calorie data based on the weight of the user, the calorie with respect to the meal amount considering the basic metabolism amount and the daily intake amount of the user, and the calorie data with respect to the weight of the food, And a connection unit 70 connected to the terminal, the database being stored in the memory unit 80 and stored in the database When the control unit 50 measures the calorie again, the menu selection is completed and the calorie intake is stored in the memory unit 80. And to provide a plate scale which can be connected to the connection unit (70) of the memory unit (80) by a computer or a cellular phone).
One of ordinary skill in the art would be aware of both the Ryu and the Han references since both pertain to the field of food consumption systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart tray of Ryu to implement a communication unit as disclosed by Han to gain the functionality of displaying a calorie display function, which displays a calorie according to a weight of each food type when a food is placed on the plate, and transmitting the calorie to a portable terminal In order to preliminarily determine the amount of food intake required through the portable terminal.
Ryu in view of Han does not explicitly disclose a body weight management system for measuring food intake and a change in body weight, comprising: a body weight scale to generate current body weight information of an eater.
	Jung discloses a body weight management system for measuring food intake and a change in body weight, comprising: a body weight scale to generate current body weight information of an eater (fig 1:10, page 5 ln 16-23: Weight management system 100 may weight the input module 110, momentum input module 120, and diet input module 130, a weighted analysis module 140, and a prescription module 150, and a memory 170 and, it can comprise a control module 180 and the basic information input module 190. And, in addition to the weight management system 100, a weight meter technically equivalent to an external body weight scale is connected to a wired or wireless weight management system 100 (10). The weight meter 10 sends the weight was measured from time to time the user's body weight and the body weight measurements in a wired or wireless input module 110).
One of ordinary skill in the art would be aware of the Ryu, Han and Jung references since all pertain to the field of food consumption systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart tray of Ryu to implement the external body weight scale as disclosed by Jung to gain the functionality of providing a bi-directional communication between the external body scale and an integrated database that allows for real-day weight loss plan, and can control the individual's weight, consumed calories, exercise calorie, general activity calories the user using a conventional weight management system, accurate measurements and momentum as compared to the amount of the diet consumed by the user and compare an amount of diet type, diet and exercise by lowering the precise regimen than for its object to allow a user to more easily reach the desired target weight.

3.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Han, and further in view of Ito et al. (JP2015225460A) hereafter Ito.
Regarding claim 6, Ryu in view of Han does not explicitly disclose the smart tray further comprising a camera unit to generate eater image information regarding character of the eater, wherein the control unit analyzes the eater image information and determines whether or not to add the weight deduction information to the current body weight information.
Ito discloses the smart tray further comprising a camera unit to generate eater image information regarding character of the eater (fig 1:111, par[0022], [0024]: The user of the terminal device 110 uses the imaging unit 111 of the terminal device 110 to capture an image related to a meal. The imaging unit 111 is constituted by, for example, a camera. An imaging unit 111 captures an image related to a meal), wherein the control unit analyzes the eater image information and determines whether or not to add the weight deduction information to the current body weight information (par[0034], [0040], [0044]: The user can input user information necessary for managing the eating habits, such as the height, weight, age, and sex of the user, using the input unit 114. The terminal control unit 116 determines a pre-meal image and a post-meal image from a plurality of images captured by the imaging unit 111. The terminal control unit 116 may determine the pre-meal image and the post-meal image by various methods. The terminal transmission unit 117 transmits data associating an image relating to a meal with an imaging time, data relating to a state of a user's body, data relating to user information, and the like).
One of ordinary skill in the art would be aware of the Ryu, Han and Ito references since all pertain to the field of food consumption systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart tray of Ryu to implement the imaging feature as disclosed by Ito to gain the functionality of determining the pre-meal image and the post-meal image, and transmitting data associating an image relating to a meal with an imaging time, data relating to a state of a user's body, data relating to user information.

4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Han and Ito, and further in view of Watanabe et al. (US2016/0173830A1) hereafter Watanabe.
Regarding claim 7, Ryu in view of Han and Ito does not explicitly disclose the smart tray wherein the control unit controls the camera to become pop-up when the item weight information is received by the weight sensor.
Watanabe discloses the smart tray according to claim 6, wherein the control unit controls the camera to become pop-up when the item weight information is received by the weight sensor (par[0064]: a weight sensor may be provided to the refrigerator 1 to detect the weight of food placed in the container or on the shelves (neither illustrated) of the fridge interior.  The timing in which the weight detected by the weight sensor has changed may be detected by the fridge side controller 21 and automatic image capturing may be executed at the detected timing).
One of ordinary skill in the art would be aware of the Ryu, Han, Ito and Watanabe references since all pertain to the field of food consumption systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart tray of Ryu to implement the automatic imaging feature as disclosed by Watanabe to gain the functionality of providing an image capturing device with improved usability to be suitable for practical use by producing image data by periodically capturing images based on the settings made to the operating unit and a display unit configured to produce a display output based on the image data.

Conclusion
US2014/0349257A1 to Connor discloses a wearable sensor that automatically collects data to 
detect eating events; a smart food utensil, probe, or dish that collects data concerning the chemical composition of food which the person is prompted to use when an eating event is detected; and a data analysis component that analyzes chemical composition data to estimate the types and amounts of foods, ingredients, nutrients, and/or calories consumed by the person.  In an example, the wearable sensor can be part of a smart watch or smart bracelet. In an example, the smart food utensil, probe, or dish can be a smart spoon with a chemical composition sensor. The integrated operation of the wearable sensor and the smart food utensil, probe, or dish disclosed in this invention offers accurate measurement of food consumption with low intrusion into the person's privacy.
US2016/0321951A1 to Kim discloses an electronic apparatus includes a display, an input device configured to receive user identification information, a sensor configured to sense characteristics of food placed on the electronic apparatus, and a processor configured to control to the display to display a user dietary guide based on user information corresponding to the user identification information and the characteristics of food.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685